DETAILED ACTION

The Amendment and the Charlotte Dire Declaration filed by Applicant on 03/16/2021 is entered.

Claims 2, 5, 7, 15 and 21-23 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/16/2021 have been fully considered and they are found persuasive.

The rejection of claims 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claims 1, 3-4, 6, 8-14, 16-20 and 24-27 under 35 U.S.C. 103 as being unpatentable over Dire et al., U.S. Patent No. 9,908,949 (hereinafter “Dire;” published prior as US 2016/0176991 A1 on 06/23/2016) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1, 3-4, 6, 8-14, 16-20 and 24-27 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Dire. Dire teaches a rubber composition based on at least a reinforcing filler, a crosslinking system (vulcanizing sulfur), a plasticizing system (Catenex processing oil), and a elastomer matrix comprising at least one diene elastomer comprising at least one alkoxysilane group (with a spacer group as shown by Formula I in col. 7) bonded to the elastomer through the silicon atom with a Mooney viscosity of 70-72. See Dire, col. 7, lines 60-67 Examples 1 & 2. Dire further teaches a diene elastomer comprising at least 55% by weight of the functionalized linear diene monomer; 66 - 70 wt. % of a functionalized linear diene elastomer predominantly functionalized in the chain middle by the alkoxysilane group; 10 - 16 wt. % diene star-branched with silicon. See Dire, col. 10, line 47 through col. 11, line 33. Dire further teaches a tertiary amine as part of the alkoxysilane group. See Dire, col. 7, lines 61-67. Dire teaches a reinforcing filler comprising at least 50 wt. % or 80 phr silica. See Dire, Table 4. Dire further teaches the modified diene rubber use in tires. See Dire, col. 1, line 60 through col. 2, line 33. The present invention differs from Dire in that the present invention requires (1) a 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Dire to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh